I am very pleased to be able to congratulate the newly elected President of the General Assembly and to have the honour of addressing the Assembly at its seventy-second session, the third time I have done so as leader of Sri Lanka. The theme of this year’s session is “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Today, as we observe the various scenarios in play around the world, that slogan seems highly pertinent.
In 2015, before my election as President of Sri Lanka, I made a number of pledges to the people of my country. At that juncture, Sri Lanka’s presidency had more executive power than the corresponding office in any other democratic system in the world. Since my election, the excessive executive powers of the presidency have been transferred to Parliament in accordance with my pledge. I believe that the concession and transfer by a leader of such power to another organ has set an example to my country and the world.
Those of us who are leaders of democratic countries must safeguard democracy and use our power to work to build a just society. However, events of the past few decades — indeed, of world history generally — have shown that many leaders are reluctant to yield power, resulting in discord, the disruption of peace and sometimes disputes at the international level as well. For myself, I have established democracy in my country and taken action to eliminate political groups with autocratic tendencies. I want to bring to the Assembly’s attention my efforts to ensure democracy, safeguard human rights and nurture my people’s fundamental rights during the past two and a half years.
My Government declared 2017 a year for poverty alleviation, with a view to freeing our country from the clutches of poverty, a major effort that I believe the entire world is engaged in. In that regard, we have launched a number of development programmes to strengthen the domestic economy.
We are all aware that for 30 years Sri Lanka suffered from a protracted conflict that crippled its economy. Terrorists advocating separatist ideologies wreaked havoc, but we were able to defeat them, establish democracy and begin to govern the country peacefully. But the economic legacy of the conflict was extremely detrimental to progress. We have learned the lessons of that conflict and are working to strengthen our domestic economy, promoting local industries and industrialization with a view to achieving economic development, while also fulfilling the Sustainable Development Goals and making sustainable development a priority.
My country, like the rest of the world, including the United States of America, is being affected by unprecedented climate and weather conditions. In that regard, I believe that the Paris Agreement on Climate Change is crucial, and we should agree that ensuring its implementation is essential for humankind and the world.
Along with our national programme for poverty alleviation, I have launched a new movement, Grama Shakthi, as part of our clear vision and plan for consolidating the country’s economy. We want to strengthen the local economy, develop local agriculture, take the country in a new direction and continue the economic plan between now and 2025 with rigour, with a view to achieving major changes in our economy.
As we know, children today are faced with many problems, not just in my country but all over the world. I have therefore launched a national programme in Sri Lanka to protect children. We have a mammoth task ahead of us in keeping our children safe from abuse and the drug manace. The protection of children is a matter of national and international importance, and implementing programmes to that end is therefore essential.
There is also much discussion in the world about protecting women’s rights. A great deal of attention has been focused on the subject, and we have seen how women have been mistreated in certain societies. Women make up more than 52 per cent of Sri Lanka’s population. We have worked to protect their rights by amending our Constitution to establish a mandatory 25 per cent quota for women candidates in local Government elections, one of several recently adopted amendments concerning major programmes, along with those protecting children and women’s rights and preventing the threat posed by illegal drugs. We know that there is a need for an extensive global programme for preventing and controlling the threat posed by drugs. That issue has become a major challenge for every country and society, and I believe that all of humankind should join hands and come up with a joint programme to achieve that goal.
When my Government came to power in 2015, we were facing two major problems, one of which was our foreign debt crisis. Large sums of money were needed to repay our loans. On top of that, the Human Rights Council was considering allegations of human rights violations and raising serious concerns with regard to the then Government. Since then, however, we have been working to strengthen our domestic economy and attract foreign investment, and through these programmes have been successfully paying down our loans.
With regard to the resolutions adopted by the Human Rights Council in connection with allegations of human rights violations, my Government is now dealing with the issue and making resolving those problems a priority.
Consolidating democracy and protecting and nurturing human and fundamental rights constitute the pillars on which my Government has based its successful leadership of Sri Lanka and its efforts to establish a democratic society, and we will continue to strengthen those elements in the future. We have also worked to strengthen national reconciliation. Sri Lanka is home to people with different languages and different faiths, and we want to establish fellow feeling among the various groups and eliminate hatred, suspicion and mistrust, while building a society that is free of such problems.
While we must work to strengthen our country’s economy and thereby promote prosperity, we also want to build a country that is disciplined and has high moral standards. The rule of law is of major importance in that regard, and my Government has prioritized the task of establishing the rule of law and ensuring its application. I should therefore emphasize that, while we are strengthening democracy, at the same time we are working to promote our people’s human rights, nurture their basic rights and maintain friendly relations with other countries. Despite the divisions that have existed between Sri Lanka and some of its powerful allies, today we maintain good relations with those countries, and we very much appreciate the assistance of the United Nations in that regard.
As a State Member of the United Nations for approximately 62 years, Sri Lanka has abided by its rules and regulations and complied with its conventions, treaties and agreements. As a country with such a track record of compliance as a Member of the United Nations, we want those good relations to continue.
I want to ensure my country’s independence and sovereignty in all that we do. In addressing the various allegations that have been made against us and dealing with the related problems, we have to move slowly and with enormous care. In that regard, certain extremist elements expect a fast pace. They want quick, short- term solutions, but our country is dealing with the legacy of a war that dragged on for 30 years and divided its people. We want to establish peace and unity, promote brotherhood among our people and eliminate hatred, suspicion and mistrust. If we are to achieve that, to build up a loving country and promote a prosperous economy, the assistance of Member States is of paramount importance. That is why I say that ours is a slow and steady pace, and in that connection, we call on Member States for their help. I believe that a rapid pace would be perilous at this juncture and the quick solution expected by certain extremist elements would be unlikely to solve our complex problems. I believe that everyone would agree with me in that regard.
Preventing the recurrence of war and promoting a sense of brotherhood among the various groups in my country, while ensuring each group’s right to speak its own language and worship according to its own faith, are among my Government’s goals. I respectfully appeal to the United Nations and to every nation to support us in realizing those goals. We want to promote economic prosperity, democracy and an end to war, and we want to consolidate our democracy and set an example to other nations. I am asking for assistance in achieving those goals.
I would like to conclude by congratulating the President of the General Assembly and the Secretary- General, and may the noble Triple Gem bless us all.